This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A16-0336

                                      Patti L. Davies,
                                          Relator,

                                            vs.

                                 Donaldson Company, Inc.,
                                       Respondent,

                 Department of Employment and Economic Development,
                                     Respondent.

                                 Filed November 7, 2016
                                        Affirmed
                                      Hooten, Judge

                  Department of Employment and Economic Development
                                  File No. 34000036-2

Patti L. Davies, Richfield, Minnesota (pro se relator)

Donaldson Company, Inc., Nashville, Tennessee (respondent)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent department)

         Considered and decided by Bratvold, Presiding Judge; Peterson, Judge; and Hooten,

Judge.
                        UNPUBLISHED OPINION

HOOTEN, Judge

       In this unemployment compensation appeal, relator challenges the decision of an

unemployment law judge (ULJ) that she is ineligible for unemployment benefits. Relator

contends that the ULJ’s finding that she quit her employment is not supported by

substantial evidence because she was constructively discharged from her position and,

alternatively, respondent-employer’s failure to adequately train her constituted good cause

for her to quit. We affirm.

                                         FACTS

       Relator Patti L. Davies began working for respondent Donaldson Company, Inc., as

an accounting clerk on August 24, 2015. Prior to beginning work, Davies was told that she

would be trained by a contract employee, but that employee left Donaldson before Davies

began her employment. Davies expected that she would receive one-on-one training, but

her one-on-one training was limited. Instead, Davies’ training primarily consisted of

reading manuals. During her employment, Davies and her supervisor set up a number of

meetings where Davies was able to ask her supervisor questions about the processes used

by Donaldson. Davies believed that her relationship with her supervisor was “strained”

because her supervisor thought she would be learning the skills necessary for her

employment more quickly.

       Davies met with her supervisor on October 14, 2015. At the meeting, the supervisor

noted concerns with Davies’ performance, but did not state that she would be discharged.

The supervisor asked Davies how she felt her employment was going and what she thought


                                            2
the next step should be. Davies indicated that she would end her employment on October

16, 2015.

       Davies subsequently sought unemployment benefits, and respondent Minnesota

Department of Employment and Economic Development made an initial determination that

Davies was eligible for benefits. Donaldson filed an administrative appeal, and a ULJ

conducted a de novo hearing. The ULJ found that Davies quit her employment. Noting

that an applicant who quits her employment is ineligible for benefits unless she satisfies

one of the exceptions enumerated in Minn. Stat. § 268.095, subd. 1 (2014), and that Davies

did not satisfy any of the exceptions, the ULJ concluded that Davies was not eligible for

benefits. Davies requested reconsideration of the ULJ’s decision, and the ULJ affirmed

his decision. This certiorari appeal followed.

                                     DECISION

       This court may remand, reverse, or modify a ULJ’s decision denying unemployment

benefits when the ULJ’s findings, inferences, conclusion, or decision are affected by an

error of law, unsupported by substantial evidence, or arbitrary or capricious. Minn. Stat.

§ 268.105, subd. 7(d) (Supp. 2015). We view the ULJ’s factual findings in the light most

favorable to the decision and will not disturb the findings “when the evidence substantially

sustains them.” Skarhus v. Davanni’s, Inc., 721 N.W.2d 340, 344 (Minn. App. 2006).

“Substantial evidence is (1) such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion; (2) more than a scintilla of evidence; (3) more than some

evidence; (4) more than any evidence; or (5) the evidence considered in its entirety.”




                                             3
Dourney v. CMAK Corp., 796 N.W.2d 537, 539 (Minn. App. 2011) (quotation omitted).

We defer to the ULJ’s credibility determinations. Skarhus, 721 N.W.2d at 344.

I.     The ULJ’s finding that Davies quit her employment is supported by substantial
       evidence.

       Davies challenges the ULJ’s finding that she quit her employment. An applicant

for unemployment benefits who quits her job is ineligible for benefits unless the quit falls

within one of the statutory exceptions. Minn. Stat. § 268.095, subd. 1. “A quit from

employment occurs when the decision to end the employment was, at the time the

employment ended, the employee’s.” Id., subd. 2(a) (2014). “Whether an employee has

been discharged or voluntarily quit is a question of fact subject to our deference.” Stassen

v. Lone Mountain Truck Leasing, LLC, 814 N.W.2d 25, 31 (Minn. App. 2012).

       There is substantial evidence in the record to support the ULJ’s factual finding that

Davies quit. Both Davies and her supervisor testified that Davies could have worked past

October 16. The supervisor testified that when she asked Davies what she thought the next

step should be, Davies replied, “I think I should be done,” and requested that her last day

of employment be October 16.

       Davies argues, however, that she was constructively discharged from her

employment because she “was compelled to resign by the actions and inactions of

Donaldson.”1 Constructive discharge is a common law legal concept that applies “where


1
 We note that the legislature recently amended the definition of “discharge” provided by
Minn. Stat. § 268.095, subd. 5, by adding a provision stating that “[w]hen determining if
an applicant was discharged, the theory of constructive discharge does not apply.” 2016
Minn. Laws ch. 189, art. 9, § 7, at 1030–31. As neither party argues that the amendment
applies retroactively to unemployment compensation cases that were pending at the time

                                             4
an employee resigns in order to escape intolerable working conditions.” Huyen v. Driscoll,

479 N.W.2d 76, 81 (Minn. App. 1991), review denied (Minn. Feb. 10, 1992).

       However, Minnesota law provides that “[t]here is no equitable or common law

denial or allowance of unemployment benefits.” Minn. Stat. § 268.069, subd. 3 (2014).

Moreover, Minnesota law provides that “[a] discharge from employment occurs when any

words or actions by an employer would lead a reasonable employee to believe that the

employer will no longer allow the employee to work for the employer in any capacity.”

Minn. Stat. § 268.095, subd. 5(a) (2014). While it is clear that Donaldson had concerns

regarding Davies’ progress in training, the record supports the ULJ’s determination that

Donaldson’s communication of these concerns was not sufficient to lead a reasonable

employee to believe that Donaldson would no longer allow her to continue working there

in any capacity.

II.    The ULJ did not err in determining that Davies did not have a good reason to
       quit her employment caused by the employer.

       Davies argues that even if she quit her employment, the ULJ erred in concluding

that she did not quit for a good reason caused by Donaldson. The ULJ determined, and

Davies appears to agree, that only one of the exceptions enumerated in Minn. Stat.

§ 268.095, subd. 1, the good reason exception, potentially applies to this case. An applicant

who “quit the employment because of a good reason caused by the employer” may be

eligible for unemployment benefits. Id., subd. 1(1).

              A good reason caused by the employer for quitting is a reason:

of the statute’s enactment, we do not address that question and apply the statutory definition
of “discharge” as it read prior to the amendment.

                                              5
                      (1) that is directly related to the employment and for
                      which the employer is responsible;
                      (2) that is adverse to the worker; and
                      (3) that would compel an average, reasonable worker
                      to quit and become unemployed rather than remaining
                      in the employment.

Id., subd. 3(a) (2014). The third element requires that the employee was compelled to quit

by “extraneous and necessitous circumstances” and sets an objective standard of

reasonableness. Werner v. Med. Prof’ls LLC, 782 N.W.2d 840, 843 (Minn. App. 2010)

(quotation omitted), review denied (Minn. Aug. 10, 2010). The statute further provides

that an employee experiencing adverse working conditions must complain to the employer

and “give the employer a reasonable opportunity to correct the adverse working conditions

before that may be considered a good reason caused by the employer for quitting.” Id.,

subd. 3(c) (2014). “Whether an employee had good cause to quit is a question of law,

which we review de novo.” Rowan v. Dream It, Inc., 812 N.W.2d 879, 883 (Minn. App.

2012).

         Davies argues that the inadequate training that she received, which caused her to

struggle to perform her duties, constituted a good reason to quit her employment. An

employee’s frustration or dissatisfaction with her working conditions does not constitute

good reason to quit caused by the employer. Portz v. Pipestone Skelgas, 397 N.W.2d 12,

14 (Minn. App. 1986). And, receiving less training than desired, at least under the

circumstances of this case, would not compel an average, reasonable worker to quit and

become unemployed rather than remaining employed. See Werner, 782 N.W.2d at 843




                                             6
(“To compel is to cause or bring about by force, threats, or overwhelming pressure.”

(alteration omitted) (quotation omitted)).

       Davies contends that Donaldson continued to assign her job duties beyond her initial

responsibilities, even though she continued to struggle with her initial responsibilities

because she was never provided adequate training, and that this constituted a good reason

to quit. In some circumstances, an applicant who quit because her employer altered the

expectations of job performance may be eligible for unemployment benefits under the good

reason to quit exception. In Zepp v. Arthur Treacher Fish & Chips, Inc., the Minnesota

Supreme Court reversed an ineligibility determination where the employee’s required work

hours doubled over a two-year period and “the employer made unreasonable demands of

[the] employee that no one person could be expected to meet.” 272 N.W.2d 262, 263

(Minn. 1978).     In Porrazzo v. Nabisco, Inc., this court reversed an ineligibility

determination where the employee’s work hours increased substantially, he was held

responsible for two shifts, not all of his overtime hours were paid, his vacation requests

were denied, and he was subject to criticism and harassment from his supervisor. 360

N.W.2d 662, 663 (Minn. App. 1985).

       Davies does not argue that the additional job duties were unreasonable or beyond

the scope of the duties that she had been hired to perform. Rather, Davies argues that the

assignment of additional duties when she had not yet been able to master her initial

responsibilities because of inadequate training constitutes a good reason to quit her

employment. Although evidence in the record shows that Davies was assigned new duties

as part of her employment with Donaldson, nothing suggests that her increased workload


                                             7
escalated to the levels found in Zepp or Porrazzo such that a reasonable person would quit

rather than continue the employment. Nor does anything in the record suggest that the

assignment of additional duties was anything other than an expected progression in

increasing Davies’ duties consistent with the position she was hired to perform.

      Additionally, at the October 14th meeting with her supervisor regarding her slow

progress in training, Davies was questioned by her supervisor as to what the next step

should be. Rather than communicating any request for additional training or otherwise

allowing Donaldson to take steps to assist her in improving her progress, Davies simply

responded that she “should be done” and that her last day of employment was October 16.

Under these circumstances, we conclude that the ULJ did not err in concluding that Davies

quit without good cause attributable to Donaldson.

      Affirmed.




                                            8